Citation Nr: 1116403	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  01-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for status-post healed fracture of left pubis and ischium.

2.  Entitlement to separate 10 percent disability ratings for tinnitus disability.

3.  Entitlement to an increased compensable evaluation for bilateral hearing loss.

4.  Entitlement to service connection for traumatic brain injury concussion.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, low back injury.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include depression.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2002 and August 2002 rating decisions, an increased rating was denied for status-post fracture of left pubis and ischium.  The Veteran testified at a Board hearing in April 2004; the transcript is of record.  In an October 2004 decision, the Board, in pertinent part, denied the Veteran's increased rating claim for status-post fracture of left pubis and ischium.  In November 2007, the United States Court of Appeals for Veteran Claims (Court) issued an Order that vacated the Board's October 2004 denial of an increased rating for status-post healed fracture of left pubis and ischium, and remanded that portion of the decision for readjudication consistent with the Court's October 2007 Memorandum Decision.

In an August 2009 decision, the Board denied the Veteran's increased rating claim for status-post fracture of left pubis and ischium.  In March 2010, the Court issued an Order that vacated the Board's August 2009 decision, and remanded for readjudication consistent with the February 2010 Joint Motion for Remand (JMR).

In an April 2009 rating decision, the RO granted entitlement to service connection for tinnitus, assigning a 10 percent disability rating; granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable disability rating; denied entitlement to service connection for traumatic brain injury concussion; denied entitlement to a total disability evaluation due to individual unemployability (TDIU) as a result of service-connected disabilities; and determined that new and material evidence had been received to reopen the claims of entitlement to service connection for residuals, low back injury and depression, but denied both issues on the merits.  In April 2009, the Veteran filed a notice of disagreement, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.  

The issues of entitlement to a compensable evaluation for status-post healed fracture of left pubis and ischium; whether new and material evidence had been received to reopen claims of entitlement to service connection for residuals of low back injury and acquired psychiatric disability; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The current single 10 percent evaluation assigned to tinnitus disability is the maximum evaluation permitted under VA rating criteria. 

2.  Residuals of traumatic brain injury is not currently shown.  

3.  The Veteran has no higher than level IV hearing acuity in the right ear and level II hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate 10 percent disability ratings for the Veteran's tinnitus disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  Residuals of traumatic brain injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for the entitlement to a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Tinnitus

The Veteran has requested an increased rating and/or 10 percent evaluation for each ear with regard to his service-connected tinnitus disability.  Under Diagnostic Code (DC) 6260 there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.  The Veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned a 10 percent rating which is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  No useful purpose would be served by scheduling an examination since, regardless of examination findings, there is no basis under law for separate 10 percent ratings for the Veteran's tinnitus disability.  

VCAA

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In June 2007, the Veteran was issued VCAA notice with regard to his claim of service connection for bilateral hearing loss.  In March 2009, the Veteran was issued VCAA notice with regard to his claim of service connection for traumatic brain injury.  Such notices predated the April 2009 rating decision.  See id.  Since the bilateral hearing loss appellate issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the June 2007 VCAA letter was duly sent), another VCAA notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); see also VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA letters have clearly advised the Veteran of the evidence necessary to substantiate his claims. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains VA audiological examination reports dated in October 2007 and March 2009, and a VA examination report pertaining to his claim of traumatic brain injury dated in March 2009.  The examination reports obtained are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the bilateral hearing loss and traumatic brain injury issues on appeal.

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Traumatic brain injury

The first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in the absence of proof of current disability, there can be no valid claim since service connection presupposes a current diagnosis of the condition claimed).

Service treatment records show that the Veteran sustained a simple fracture of the left superior pubis, the inferior ischium and the ischial pubic junction on the left after being struck by an automobile while walking in January 1961.  Service treatment records do not reflect that the Veteran sustained a concussion or traumatic brain injury.  A January 1961 clinical record reflects that on hospital admission, physical findings were essentially negative other than pain in the left hip and with pressure on the pubic symphysis.  He was discharged on February 13, 1961, with a fracture, simple, pelvis, lateral superior pubis, inferior ischium, ischial pubic junction on left side.  An October 1964 examination conducted for separation purposes reflects that his 'head, face, neck and scalp' were clinically evaluated as normal.  

In his February 2007 claim for compensation, the Veteran asserted that he sustained a traumatic brain concussion due to the 1961 incident.  

In March 2009, the Veteran underwent a VA examination.  The examiner acknowledged the January 1961 incident and documented injuries, but stated that there were no complaints suggestive of traumatic brain injury during or after the injury in service for the next three years.  The examiner, however, conceded that he may have sustained head trauma when he was struck by the car.  Upon physical examination, the examiner diagnosed traumatic brain injury resolved, with no residuals; and tension type headaches unrelated to traumatic brain injury.  The examiner stated that the emotional/behavioral signs and symptoms identified are part of a mental disorder and do not represent residuals of traumatic brain injury.  

The post-service medical evidence of record does not otherwise reflect residuals of traumatic brain injury.  

The Veteran is certainly competent, even as a layman, to comment on any symptoms within his five senses, especially that involving any head pain.  On the other hand, he is not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing his pain.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Therefore, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has current disability of residuals of traumatic brain injury, and the VA examiner has specifically opined that his headaches are not due to any traumatic brain injury.  Without this required proof of current disability, this claim of service connection necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran asserts that he sustained a traumatic brain concussion during the January 1961 in-service incident, and even if the Board were to concede that he did suffer a concussion during such incident, there is no objective evidence or diagnostic findings showing that the Veteran has any residuals from any such injury.  Without the required proof that he has a current disability of residuals of traumatic brain injury, the Board need not determine whether there is a correlation between for all intents and purposes a nonexistent disability and his military service because this, quite simply, is an impossibility.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and, Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of traumatic brain injury.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In October 2007, the Veteran underwent a VA audiological examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
25
30
70
80
LEFT
N/A
20
25
60
75

The pure tone average in the right ear was 51.25 decibels (rounded down to 51 decibels), and 45 decibels in the left ear.  Speech recognition scores were 80 percent in the right ear and 86 percent in the left ear.  Such findings translate to level IV hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to noncompensable hearing loss.  

In March 2009, the Veteran underwent a VA audiological examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
20
25
75
80
LEFT
N/A
15
20
55
65

The pure tone average in the right ear was 50 decibels, and 38.75 decibels in the left ear, which will be rounded up to 39 decibels.  Speech recognition scores were 92 percent in the right ear and 84 percent in the left ear.  Such findings translate to level II hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to noncompensable hearing loss.  

The Board acknowledges the Veteran's contentions regarding impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  Specifically, the Board acknowledges the Veteran's reports of having difficulty hearing in noise.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating for bilateral hearing loss disability.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim if the severity of his hearing loss disability should increase in the future.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of  hospitalization that would render impractical the application of the regular schedular standards."

The record does not include any specific factors which may be considered to be exceptional or unusual in light of VA's schedule of ratings.  The Board acknowledges that the Veteran has reported unemployment since 1991; however, there is no indication that such is due to his bilateral hearing loss or tinnitus.  The Veteran asserts that he is unemployed due to arthritis, depression, and traumatic brain injury.  The evidence of record does not otherwise show that the Veteran's hearing loss or tinnitus resulted in marked interference with employment, or requires frequent periods of hospitalization and treatment records are void of any finding of exceptional limitation beyond that contemplated by the schedule of ratings.  Consequently, the Board finds that the current disability ratings assigned adequately reflect the clinically established impairment experienced by the Veteran and a higher rating is denied on an extra-schedular basis.


ORDER

Entitlement to separate disability ratings for tinnitus disability is denied.  

Entitlement to service connection for traumatic brain injury is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

Status-post healed fracture of left pubis and ischium

The Veteran is seeking a compensable evaluation for his service-connected status-post healed fracture of left pubis and ischium.  

In September 2008, the Veteran was afforded a VA examination to assess the severity of his status-post healed fracture of left pubis and ischium and to determine any relationship between such service-connected disability and any disability of the spine and hip.  The VA examiner diagnosed degenerative joint disease of the left hip, and stated that his limitation of range of motion of the hip is less likely as not 

due to his status-post fracture of left pubis and ischium.  The examiner stated that the limitation of motion of the spine is likely due to degenerative joint disease of the hip which is known to cause limitation of range of motion.  Per pelvis x-ray in 2001, the hip had no arthritis, and arthritis was not seen until 2007.  The Veteran's trauma was in 1961, 40 years prior to earliest possible onset of arthritis.  The examiner stated that medical literature provides no evidence that pubis and ischium fractures are complicated in the short or long term by limitation of motion of the hip or degenerative joint disease of the hip.  

Per the JMR, a Remand is necessary to obtain a clear medical opinion as to whether the Veteran's arthritis of the left hip is related to his service-connected status-post healed fracture of left pubis and ischium.

Residuals of low back injury and depression

Per Kent v. Nicholson, 20 Vet. App. 1 (2006) and 38 U.S.C.A. § 5103(a), upon receipt of a claim to reopen, proper notice must be issued to the Veteran that (1) notifies the Veteran of the reason for the previous denial; (2) notifies the Veteran of the evidence and information necessary to reopen the claim; and (3) notifies the Veteran of what specific evidence would be required to substantiate the elements needed to grant the Veteran's service connection claim as outlined by the Court in Kent.

In June 1991, the Veteran filed an original claim of service connection for residuals of low back injury.  Such claim was denied by the RO in an October 1991 rating decision, and the Veteran filed a timely appeal to the Board.  In a January 1995 decision, the Board determined that entitlement to service connection for residuals of a low back injury was not warranted.  The Veteran filed a timely appeal to the Court, and in a July 1996 Memorandum Decision, the Court affirmed the January 1995 Board's denial of service connection for residuals of a low back injury.  

In November 2000, the Veteran filed a claim to reopen entitlement to service connection for residuals of low back injury, and in January 2002 the Veteran filed a claim to reopen entitlement to service connection for depression.  In an April 2002 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for residuals of low back injury.  In an August 2002 rating decision, the RO denied entitlement to service connection for depression.  The Veteran filed a timely appeal to the Board.  In an October 2004 decision, the Board determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for residuals of back injury, and denied entitlement to service connection for an acquired psychiatric disability, to include depression.  The Veteran filed a Motion for Reconsideration which was denied by the Board in March 2005.  The Veteran filed a timely appeal to the Court, and in an October 17, 2007 Memorandum Decision and November 9, 2007 Judgment, the Court affirmed the portion of the Board's decision which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for residuals of low back injury, and which denied entitlement to service connection for an acquired psychiatric disability, to include depression.

In February 2007, thus prior to the issuance of the October 2007 Memorandum Decision, the Veteran filed a claim to reopen entitlement to service connection for residuals of low back injury and depression.  In May 2007, the RO issued VCAA notice to the Veteran with regard to his claims of service connection; however, such notice did not comply with Kent.  On October 22, 2007, the RO issued VCAA notice to the Veteran with regard to his claims to reopen; however, such notice did not fully comply with Kent.  

Initially, the Board notes that when the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  Thus, the October 2004 Board decision subsumed the April 2002 and August 2002 rating decisions with regard to these issues.  Notwithstanding this, at the time the Veteran filed his February 2007 claim to reopen, his prior appeal as to these issues were pending before the Court and thus a final decision had not been issued.  The October 2007 notice was issued to the Veteran prior to issuance of the Court's Memorandum Decision and Judgment which affirmed the Board's determination that new and material evidence had not been received to reopen the claim, and the denial of entitlement to service connection for an acquired psychiatric disability, to include depression.  Thus, the notice failed to identify the last final decision, and failed to notify the Veteran of the specific evidence needed to substantiate his service connection claims, i.e. evidence that pertinent disability was incurred or aggravated during his period of service, evidence that current disability is due to service or injuries sustained therein, or evidence that pertinent disability was caused by or aggravated by a service-connected disability.  

On remand, the AMC/RO should send a letter in compliance with Kent including identifying the last prior denial (the Board's October 2004 decision and the Court's October 2007 Memorandum Decision and November 2007 Judgment affirming the Board's decision), the basis for the prior denial as to each specific issue, and a statement of the specific evidence required to substantiate the elements needed to grant the Veteran's service connection claims, i.e. evidence that pertinent disability was incurred or aggravated during his period of service, evidence that current disability is due to service or injuries sustained therein, or evidence that pertinent disability was caused by or aggravated by a service-connected disability.  

TDIU

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination with a physician to determine the current nature and extent of his service-connected status-post fracture of left pubis and ischium, to include whether any left hip disability is due to or aggravated by his service-connected disability.  The claims folder should be reviewed by the examiner in conjunction with the examination.  All tests and studies, including x-ray studies, deemed appropriate by the examiner should be conducted in conjunction with the examination.  

The examiner is specifically requested to indicate whether the service-connected status-post fracture of left pubis and ischium causes limitation of motion of the hip or spine, and if so, describe applicable ranges of motion (flexion, extension and rotation) in terms of degrees.  Any limitation of motion of the hip and back should be described as slight, moderate, or severe.  The examiner should also comment on the effects of pain, weakness, and exacerbating episodes on range of motion and functionality.  

The examiner should opine as to whether it is at least as likely as not (a 50% or higher degree of probability) that any degenerative disc disease of the spine is proximately due to or aggravated by the service-connected status-post fracture of left pubis and ischium; and, is it at least as likely as not that any degenerative joint disease of the left hip is proximately due to or aggravated by the service-connected status-post fracture of left pubis and ischium.  If either degenerative disc disease of the spine or degenerative joint disease of the left hip is aggravated by the service-connected status-post fracture of left pubis and ischium, the examiner should specify what permanent measurable increase in severity is due to the service-connected disability.  All opinions and conclusions expressed must be supported by a complete rationale in a report.

2.  After completion of the above, the RO should readjudicate the Veteran's new and material, increased rating, and TDIU claims.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


